DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is acknowledged by the examiner
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “ wherein the temperature of the battery goes down while the modulated pulses are applied to the battery”. The specification lacks explanation of how the battery temperature is down when pulse charging is applied. In any instant battery charging is in progress or charging power is applied to the battery the battery temperature increases. .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9, 11-13 and 18-20 are rejected under 35 U.S.C. 102 (a) as being anticipated  by Yagi et al. (US 2002/0070710), hereinafter Yagi.
As to claims 1, 11 and 20,  Yagi discloses in figure 1 (reproduced below):-

    PNG
    media_image1.png
    423
    443
    media_image1.png
    Greyscale

A charger [charger 3], comprising: a contact configured to be electrically connected to a battery [the charger has electrical connections wires to provide charging power to the battery (1); see figure 1]; and 
a processor  [control section (2)] configured to: determine a temperature of the battery, and control power applied to the battery via the contact based on the temperature of the battery [noted that temperature sensor (6) provides battery temperature to the controller and the controller provides charging pulses base on the battery temperature; see Abstract, figure 2 and ¶0038-0040], wherein the processor causes modulated pulses of a prescribed pulse width and a prescribed pulse repetition interval to be applied to the battery when the temperature of the battery is within a first range of temperatures [the range of temperatures are between 0º-50º; see figure 2 and also ¶0038-0051].
As to claim 2, Yagi discloses in figure 2, wherein the first range of temperatures is determined based on predetermined maximum charge allowable temperature information and predetermined minimum charge allowable temperature information for the battery [The charging range is defined by the temperature ranges between 0º-50º].
As to claim 6, Yagi discloses in figures 1-2, changing at least one of a current or a voltage of the modulated pulses based on a change in the temperature of the battery [see ¶0053-0054].
        As to claim 7, Yagi discloses in figure 2,  wherein determining the temperature of the battery includes obtaining the temperature of the battery from a sensor in the battery [temperature sensor (6) is measured temperature].
      As to claims 9 and 18,  Yagi discloses in figures 1-2, wherein charging the battery includes applying at least one of a constant current or a constant voltage to the battery when the temperature of the battery is within a second range of temperatures that is less than the first range of temperatures [see ¶0050-0054].
            As to claim 12, Yagi discloses in figures 1-2,  a transceiver  [the controller has transceiver to receive temperature information from the temperature sensor (6)] configured to obtain, from the battery, sensor information of the battery, wherein the processor determines the temperature of the battery based on the sensor information [¶0035].
         As to claim 13, , wherein the processor determines the first range of temperatures based on predetermined maximum charge allowable temperature information and predetermined minimum charge allowable temperature information for the battery [temperature  ranges between 0º-50º are allowable maximum and minimum ranges ].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3  and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Podrazhansky et al. (US 5694023), hereinafter Podrazhansky. 
        As to claims 3 and 14, Yagi discloses adjusting pulse width based on battery temperature. However, Yagi does not disclose explicitly, wherein the pulse repetition interval is 1 second or less.
       Podrazhansky discloses in figures 1-2, , charging pulse with pulse repetition interval is 1 second or less [Col.10, lines 61-67].
     It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pulse repletion of Yagi as taught by Podrazhansky in order to avoid battery overheating.
Claims 4-5 and  15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Mekinley et al. (US 2010/0164437), hereinafter Mekinley.
      As to claims 4 and 15, Yagi discloses all of the claim limitations except, changing the pulse repetition interval based on a change in the temperature of the battery.
             Mekinley discloses  in figures , changing the pulse repetition interval based on a change in the temperature of the battery [see ¶0047].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust pulse interval  of Yagi based on battery temperature as taught by Mekinley in order to  charge the battery without generating excessive heat
     As to claims 5 and 16, Mekinley discloses in figures  1-9, changing the pulse width based on a change in the temperature of the battery [¶0047].
       As to claim 17, Mekinley discloses in figures 1-9,  wherein the processor is further configured to change at least one of a current or a voltage of the pulses based on a change in the temperature of the battery [see ¶0047].
Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Ogishima et al. (US 2005/0017681), hereinafter Ogishima.
             As to claim 8, Mekinley discloses all of the claim limitations,  wherein the battery is included in a cleaner, and charging the battery is performed when the cleaner is electrically coupled to the charge.
         Ogishima discloses in figures 1 and 9, wherein the battery is included in a cleaner, and charging the battery is performed when the cleaner is electrically coupled to the charge.  battery power supply for cleaning system and the charging is controlled by temperature [noted that Ogishima discloses battery power supplying using in cleaning/vacuum device; see ¶007, ¶0013].
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the battery of Yagi in vacuum apparatus as taught by Ogishima so that the vacuum apparatus can operate with battery power when AC power is unavailable. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi in view of Lee et al. (US 2012/0176082), hereinafter Lee.  
            As to claim 19, Yagi discloses in figures 1-2, Yagi discloses switching the pulse signals to control the charging and discharging of the battery based on battery temperature. 
            However, Yagi does not disclose explicitly,  wherein the battery includes at least one switch electrically connected to the contact, and the processor, when controlling power applied to the battery via the contact, is further to provide a control signal that causes the at least one switch to be selectively activated to form the modulated pulses from power applied via the contact.
           Lee discloses in figure 1, wherein the battery includes at least one switch [figure 5, switch 110]  electrically connected to the contact, and the processor, when controlling power applied to the battery via the contact, is further to provide a control signal that causes the at least one switch to be selectively activated to form the modulated pulses from power applied via the contact [noted that switch is disclosed to module charging pulse; see ¶0072]  .
      It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add switching circuit in Yagi’s apparatus as taught by Lee in order to  improve efficiency of battery charging. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859